904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter MOLENKAMP, Plaintiff-Appellant,v.Robert BROWN, Jr., Director, Michigan Department ofCorrections;  John J. Makowski, Warden, IoniaTemporary Facility, Defendants-Appellees.
No. 90-1022.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Walter Molenkamp, a pro se Michigan prisoner, moves for default judgment on appeal from the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Molenkamp brought suit against the Director of the Michigan Department of Corrections and the Warden of the Ionia Temporary Facility, alleging that he was being denied participation in a community release program in violation of the fourteenth amendment.  The district court sua sponte dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we conclude that this case was properly dismissed, as it lacks any arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Molenkamp has no liberty interest in participation in the community release program subject to due process protection, as participation in the program rests within the discretion of prison authorities.   See Kentucky Dep't of Corrections v. Thompson, 109 S.Ct. 1904, 1909-10 (1989);  Luttrell v. Dep't of Corrections, 421 Mich. 93, 365 N.W.2d 74, 79 (1984).


4
Accordingly, the motion for default judgment is denied and the district court's order affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.